       Case 3:21-cr-00022 Document 6 Filed on 07/30/21 in TXSD Page 1 of 1


                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON DIVISION


 UNITED STATES OF AMERICA                           §
                                                    §
         vs.                                        §       Criminal No.   3:21-cr-22
                                                    §
 TIMOTHY ALAN FORTENBERRY                           §
                                                    §
         Defendant.                                 §



                     WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO:    Sheriff, 3602 County Rd 45, Angleton, Texas 77515

TO:    United States Marshal, Southern District of Texas, or any other duly authorized United States
       Marshal

       GREETINGS:

       We command that you have TIMOTHY ALAN FORTENBERRY, DOB: 06/30/1982,

now duly committed to the custody of the Sheriff of Brazoria County Jail, Angleton, Texas, under

safe and secure conduct before the United States District Court for the Southern District of Texas,

Galveston Division, at 601 25th Street, Galveston, Texas, on the _______day
                                                                   8/3      of 2021, at

_______A.M.,
 10:00       there and at that time to appear for an initial appearance and any other necessary

appearances in the above-styled and numbered case now pending against him in said Court, and

after all proceedings have been disposed of, that you return him to the Sheriff of Brazoria County

Jail, Angleton, Texas, under safe and secure conduct, and have you then and there this Writ.

       WITNESS the Honorable United States Magistrate for the Southern District of Texas,

and the seal of said Court in the City of Galveston, Texas, on this _______ day of

_________________________ 2021.




                                                        UNITED STATES MAGISTRATE JUDGE
